Citation Nr: 1030706	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-26 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the Veteran's claim of entitlement to 
service connection for hearing loss.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Sensorineural hearing loss was first manifested many years after 
the Veteran's service, and no medical evidence has been presented 
indicating that the Veteran's current hearing loss is related to 
his service.


CONCLUSION OF LAW

Sensorineural hearing loss was not incurred in or aggravated by 
the Veteran's active duty service; nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b) (1).

In addition, the notice requirements apply to all five elements 
of a service-connection claim, including: (1) Veteran status; (2) 
existence of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in December 2006.  This letter informed the Veteran 
of what evidence was needed to establish the benefits sought, of 
what VA would do or had done, and of what evidence the Veteran 
should provide.  The Veteran was also specifically informed of 
the law as it pertains to effective dates by this letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, the Board finds that any notice errors did not affect 
the essential fairness of this adjudication, and that it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal.  

The VA has also done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits that are being 
finally decided on this appeal, such as obtaining VA medical 
records and scheduling the Veteran for a VA examination which he 
declined to attend.  Consequently, the duty to notify and assist 
has been satisfied in this appeal.

The Board notes that the Veteran's service medical records are 
missing, and possibly destroyed.  Although efforts have been made 
by VA to obtain the Veteran's complete service medical records, 
the National Personnel Records Center (NPRC), in response to VA 
requests, reported that the records may have been destroyed in 
the 1973 NPRC fire.  NPRC could not confirm the existence of such 
records; only the fact that if they had been stored at the 
Records Center, they would have been stored in an area damaged by 
the fire.  The Board realizes in cases such as these, VA has a 
heightened duty to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of 
this Veteran's claim was undertaken with this duty in mind.

The Veteran seeks service connection for bilateral sensorineural 
hearing loss and tinnitus.  Specifically, the Veteran alleges 
that he was exposed to significant acoustic trauma in service, 
specifically that his job as a topographic surveyor required him 
to be very close to enemy artillery, and thus exposed him to 
significant acoustic trauma.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by the 
evidence, must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition. Such 
evidence must be medical unless it relates to the condition as to 
which, under Court case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic then 
generally a showing of continuity of symptomatology after service 
is required for service connection.

Certain chronic diseases, such as sensorineural hearing loss, may 
be presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of separation 
from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

When a claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim without good 
cause, the claim shall be rated based on the evidence of record.  
Examples of good cause include, but are not limited to, illness 
of the Veteran, or illness or death of a family member. 38 C.F.R. 
§ 3.655(a),(b).

Taking into account all relevant evidence, the Board finds that 
service connection is not warranted for hearing loss.  In this 
regard, the Board finds that there is no evidence of record 
showing chronic hearing loss until many years after service.  
While the Veteran's service medical records are not available, 
the Board notes that there are no medical records available dated 
any earlier than October 2006, over 60 years after the Veteran's 
separation from service, showing any complaints of, or diagnosis 
of, hearing loss.  In his statements, the Veteran has indicated 
that he noticed hearing loss shortly after his separation from 
service, however, he has provided no medical evidence in support 
of that claim, and, during an October 2006 audiology 
consultation, he reported his hearing loss to be gradual over the 
years.  Also during that examination, the Veteran reported noise 
exposure both in service, and in his occupation as a dentist for 
30 years.  The Veteran was found on examination to have binaural 
sensorineural hearing loss, and a left hypermobile tympanic 
membrane, however, the examiner did not offer an opinion as to 
the etiology of the Veteran's hearing loss.

Accordingly, the Board remanded this case in July 2009, in order 
that the Veteran might be provided with a VA examination that 
could determine the etiology of his hearing loss.  Unfortunately, 
according to the record, the Veteran refused this examination, on 
the basis that he apparently did not want to be examined at the 
scheduled location of the West Palm Beach VAMC.  The only other 
option for scheduling, at the Miami VAMC, was noted to be further 
away from the Veteran's location.  As the Veteran would not 
attend his examination,  the claim must be rated based on the 
evidence of record, as noted above, and there is no medical 
evidence of record linking the Veteran's diagnosis of hearing 
loss, over 60 years after service, to his reported in service 
exposure to acoustic trauma.  As such, the Board finds that the 
preponderance of the evidence of record is against the claim.

As the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


